Citation Nr: 1438370	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a shrapnel wound of the right shoulder prior to February 9, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2012.  A transcript of his hearing has been associated with the record.

The Board remanded the Veteran's appeal in January 2013 and January 2014 for additional evidentiary development.  Following the January 2013 remand, the Appeals Management Center (AMC) awarded a 20 percent rating for the residuals of a shrapnel wound of the right shoulder disability in an April 2013 rating decision effective February 9, 2013.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Furthermore, in April 2013 and June 2014 supplemental statements of the case (SSOCs), the AMC denied the Veteran a compensable disability rating for the right shoulder disability prior to February 9, 2013 and in excess of 20 percent thereafter.  The Veteran's claims file has been returned to the Board for further appellate review.

During the course of the appeal, in a November 2008 rating decision, the RO granted a 10 percent disability rating for a scar as a residual of shrapnel injury to the right shoulder, effective June 13, 2008 which was then increased to 30 percent in a November 2011 rating decision effective January 21, 2011.  As evidenced by the claims folder, the Veteran did not express disagreement with either the assigned disability rating or effective date.  Accordingly, this issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to February 9, 2013, the Veteran's right (minor) shoulder disability has been manifested by functional impairment resulting in pain and minimal limitation of motion with no neurological impairment.  Even when including such functional impairment due to pain, limitation of right shoulder motion is not at the shoulder level or less.

2.  From February 9, 2013, the Veteran's right shoulder disability has been manifested by functional impairment resulting in pain and limitation of motion with no neurological impairment.  Even when including such functional impairment due to pain, limitation of right shoulder motion to 25 degrees or less from the side has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to February 9, 2013, the criteria for a compensable disability rating for residuals of a shrapnel wound of the right shoulder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).




2.  From February 9, 2013, the criteria for a disability rating in excess of 20 percent for residuals of a shrapnel wound of the right shoulder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable disability rating for his right shoulder disability prior to February 9, 2013, and in excess of 20 percent thereafter.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2013 and January 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with a VA examination for his right shoulder disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations for his right shoulder disability and a reports of the examinations were associated with his claims folder.  The Veteran's right shoulder disability claim was readjudicated via the April 2013 and June 2014 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right shoulder symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to the severity of the Veteran's right shoulder and functional impairment.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in October 2008, February 2013, and March 2014 as to his right shoulder disability.  The VA examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board is cognizant of the fact that the October 2008 VA examiner did not specifically indicate whether the Veteran's claims folder was available during the examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right shoulder disability.  A physical examination was then performed that addressed all the relevant rating criteria.  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has had the opportunity to present evidence and argument in support of his claim and has retained the services of a representative.  Moreover, he testified at a videoconference hearing in March 2012.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Right Shoulder Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

The Veteran is currently assigned a noncompensable disability rating for his residuals of a shrapnel wound of the right shoulder prior to February 9, 2013, and in excess of 20 percent thereafter under Diagnostic Codes 5299-5201 [arm, limited motion of].  See 38 C.F.R. § 4.27 (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen]. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  In this case, however, the medical evidence of record is absent a diagnosis of arthritis of the right shoulder until May 2012.  See the March 2014 VA examination report.  However, the March 2014 VA examiner reported that the Veteran's arthritis is a multifactorial condition that is less likely than not secondary to the service-connected shrapnel injury to the Veteran's shoulder as he had no identifiable bony injury to the glenohumeral joint.  There is no competent and probative evidence to the contrary.  The Board therefore finds that Diagnostic Code 5003 is not for application as the Veteran's diagnosed arthritis is not related to his residuals of shrapnel wound to the right shoulder for which he is service connected.  Cf.  Mittleider v. West, 11 Vet. App. 181 (1998). 

The evidence of record does not show ankylosis of the right shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous.  As such, Diagnostic Code 5202 is not applicable.  Further, the medical evidence does not indicate impairment of the clavicle or scapula.  As such, Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, is not applicable.      

The Board also finds that Diagnostic Codes 5301-5304 which contemplate muscle impairment of the shoulder are not for application.  Crucially, the medical evidence of record is absent any muscle impairment.  In this regard, February 2013 and January 2014 VA examination reports document 5/5 muscle strength testing e.g. normal test results.  There is no competent and probative evidence to the contrary.

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5201.

The Board observes that the Veteran is left handed.  See, e.g., the March 2014 VA examination report.  Thus, his right shoulder is his minor (or non-dominant) shoulder.  Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation for the minor extremity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was afforded a VA examination in October 2008.  He complained of continued pain in his right shoulder.  He denied flare-ups as well as the use of assistive devices.  His symptoms were worse with certain movements such as reaching out across his body as well as changes in the weather.  He was still able to do his activities of daily living.  The Veteran further stated that the pain was mainly posterior, but sometimes sharp, and the shoulder itched as well.    

Upon physical examination, the VA examiner reported that the Veteran was able to maintain flexion and abduction, both active and passive, to 180 degrees with no change with repetition or pain with range of motion.  Internal and external rotation, both active and passive, was to 40 degrees with no pain on motion or change with repetition.  He had 5/5 strength at the rotator cuff muscles including the supraspinatus, infraspinatus, teres minor and subscapularis.  An X-ray report showed joint space was well-maintained with no fractures or signs of arthritis.  The report did show that there was approximately a 2 millimeter metallic foreign body present in the posterior aspect of the shoulder.  The examiner noted that the Veteran had some mild tenderness to palpation on examination of the foreign body that appeared to be superficial.  The examiner diagnosed the Veteran with status post shrapnel would residual foreign body in the posterior lateral aspect of the right shoulder.     

The Veteran was provided a subsequent VA examination in February 2013.  He complained of severe right shoulder pain as well as flare-ups.  Upon examination, right shoulder flexion and abduction range of motion was to 100 degrees with pain at 90 degrees.  Post-test flexion was to 110 degrees and abduction was to 90 degrees.  The Veteran did not have additional limitation in range of motion of the shoulder and arm.  However, he had functional loss characterized by less movement than normal and pain on movement.  He had localized tenderness, although muscle strength testing was normal (5/5).  

The Veteran was afforded an additional VA examination in March 2014.  He reported pain with use of his arms as well as flare-ups.  Upon examination, right shoulder flexion was to 160 degrees with pain at 160 degrees and abduction to 110 degrees with pain at 110 degrees.  Range of motion measurements after repetitive use testing revealed no change in flexion or abduction.  The examiner noted functional loss characterized by less movement than normal and pain on movement.  Muscle strength testing was normal (5/5).  The examiner also reported that pain, weakness, fatigability, and incoordination do not significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.      

The Veteran testified as to the pain in his right shoulder at the March 2012 Board hearing.  He reported that the shrapnel embedded in his shoulder continues to itch, but he was able to raise his hand and that his motion is "good" and "pretty high."
 
Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating prior to February 9, 2013.  The Board notes that during this period, the Veteran's right shoulder was well above his shoulder level.  As noted above, limitation of motion at the shoulder level warrants a higher 20 percent disability rating under Diagnostic Code 5201.  Pertinently, the October 2008 VA examination notes that the Veteran was able to maintain flexion and abduction to 180 degrees with no change with repetition or pain with range of motion.  There is no objective evidence to the contrary during this period.  Indeed, at the March 2012 Board hearing, the Veteran was able to raise his right hand and that his range was "good" and "pretty high."  The Board further finds that the Veteran is not entitled to a disability rating higher than 20 percent from February 9, 2013.  Specifically, the Veteran has not demonstrated limitation of motion of the right arm to 25 degrees from the side or less which would be required for a higher 30 percent disability rating under Diagnostic Code 5201.  On the contrary, during the February 2013 VA examination, he maintained right shoulder flexion and abduction to 90 degrees with consideration of pain.  Similarly, during the March 2014 VA examination, he maintained right shoulder flexion to 160 degrees and abduction to 110 degrees with no additional pain.    

The Board acknowledges that the Veteran certainly has limitation of motion of the right shoulder.  This range of motion most nearly approximates motion of the arm above the shoulder level prior to February 9, 2013, and at the shoulder level from February 9, 2013.  This is consistent with the currently assigned noncompensable rating prior to February 9, 2013, and the assigned 20 percent rating thereafter. 

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  In this regard, the Board notes the Veteran's report that he experiences flare-ups in the right shoulder.     

However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. As noted above, at the October 2008 VA examination, testing revealed right shoulder flexion and abduction to 180 degrees with no pain noted.  Further, the Veteran demonstrated 90 degrees limitation of flexion and abduction during the February 2013 VA examination and 160 degrees of flexion and abduction of 110 degrees during the March 2014 VA examination with consideration of pain and repetitive motion testing.  Notably, the March 2014 VA examiner reported that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.  No competent medical opinion contradictory to that of the VA examiners or other medical treatment reports with regard to the onset of pain during range of motion testing is of record.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The current noncompensable and 20 percent ratings adequately compensate the Veteran for any functional impairment attributable to his right shoulder disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).  

Accordingly, the Board finds that the Veteran is not entitled to a compensable disability rating prior to February 9, 2013, or a 20 percent rating thereafter for the right shoulder disability.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the Veteran has complained of itching in his right shoulder due to the residuals of shrapnel injury.  See, e.g., the March 2012 Board hearing transcript, page 15.  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Specifically, the March 2014 VA examiner reported that after examination of the Veteran, there was no neurological impairment.  Moreover, the October 2008 VA examiner documented normal sensation to light touch at the C5-C8 dermatomes and that the Veteran was neurovascularly intact.  Further, muscle strength testing was 5/5 or normal during the February 2013 and March 2014 VA examinations.  Finally, the Board notes that the Veteran has not been diagnosed with any neurological disability associated with his right shoulder disability.  

Based on this record, the Board finds that a separate rating for neurological impairment is not warranted.   

The Veteran has submitted no evidence showing that his right shoulder disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right shoulder disability, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the noncompensable and 20 percent disability ratings for the right shoulder disability: 70 percent for posttraumatic stress disorder (PTSD); 30 percent for scars of the right shoulder, chest, and right leg; 30 percent for gallbladder removal; 10 percent for shrapnel wound to the occipital area; 10 percent for bilateral hearing loss; 10 percent for tinnitus; 10 percent for coronary artery bypass graft surgery; and 10 percent for allergic rhinitis.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right shoulder disability results in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right shoulder disability, which prior to February 9, 2013, resulted in range of motion above the shoulder level and after this date resulted in range of motion to the shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that entitlement to TDIU was denied in an August 2013 rating decision which the Veteran did not appeal.  In any event, the evidence of record does not show, and the Veteran has not asserted, that his right shoulder disability specifically prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a compensable rating for residuals of a shrapnel wound of the right shoulder prior to February 9, 2013, and in excess of 20 percent thereafter is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


